DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-13, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is the combination of Sung, Yamaguchi, and Viswanathan that was described in the previous Office action.  In the context of the claimed invention, the prior art fails to disclose that “the image processor acquires, from the street view image, an image from which at least one object is removed by matching the first feature point and the second feature point with each other and restores the removed partial area using the acquired image, and wherein the image processor is configured to match the second feature point with the first feature point by rotating, translating or scaling the second feature point, to correct a difference in view points between the region of interest and the street view image” as recited in the amended independent claims.
Applicant’s Remarks filed 28 January 2021 regarding the 35 U.S.C. 112(f) interpretation of claims 1 and 3 have been considered and are found persuasive.  These claims are no longer considered to invoke means-plus-function interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carolina Säve on 09 February 2021.

The application has been amended as follows: 

1. (Currently Amended) A route guidance apparatus, comprising: 
a camera configured to collect image data of an area in front of a vehicle, photographed by the camera; 
a driver's view calculator configured to calculate a range of a driver viewing angle by detecting a driver eye height and a driver gaze direction; an image processor configured to extract a region of interest that corresponds to the range of the driver viewing angle, which is output from the driver's view calculator, from the image data and to generate a route guidance image by overlaying a direction indicator that corresponds to a driving route on the region of interest; and 
a display configured to output the route guidance image output from the image processor, the image processor being connected to the display, 
wherein the image processor is configured to remove a partial area corresponding to at least one object from the extracted region of interest, when the at least one object that obstructs a guide point on the driving route is identified in the extracted region of interest,[[,]] 
wherein the image processor detects a first feature point of one area in which at least one object is displayed and a second feature point corresponding to the first feature point of the region of interest from a street view image corresponding to a current position of the vehicle, 
wherein the image processor acquires, from the street view image, an image from which at least one object is removed by matching the first feature point and the second feature point with each other and restores the removed partial area using the acquired image, and 
wherein the image processor is configured to match the second feature point with the first feature point by rotating, translating or scaling the second feature point, to correct a difference in view points between the region of interest and the street view image.  

2. (Original) The route guidance apparatus according to claim 1, wherein the region of interest is a region that corresponds to the driver gaze direction, out of the image data.  

3. (Previously Presented) The route guidance apparatus according to claim 1, further comprising: 2Application No. 16/659,056Docket No.: 048278-701001US Amendment dated January 28, 2021 Reply to Office Action of October 30, 2020 
a road configuration recognition sensor configured to detect the guide point on the driving route which communicates with a server.  

4. (Previously Presented) The route guidance apparatus according to claim 3, wherein the image processor is configured to determine at least one of a size, a shape or a position of the direction indicator based on a remaining distance from the current position of the vehicle to the guide point.  

5. (Original) The route guidance apparatus according to claim 3, wherein the guide point includes at least one selected from the group consisting of: a forked road, an entrance/exit section, a roundabout, an intersection, and a turn point.  

6. - 7. (Cancelled) 

8. (Previously Presented) The route guidance apparatus according to claim 1, wherein the camera is configured to variably adjust a frame rate of the image data received from the camera using current speed information of the vehicle.  

9. (Currently Amended) A route guidance method, comprising: 
collecting, by a processor, image data of an area in front of a vehicle, photographed by a camera; 
calculating, by a calculator, the range of a driver viewing angle by detecting a driver eye height and a driver gaze direction; 
extracting, by the processor, a region of interest that corresponds to the range of the driver viewing angle from the image data; 
generating, by the processor, a route guidance image by overlaying a direction indicator that corresponds to a driving route on the region of interest; and 
outputting, by the processor, the route guidance image, 
wherein the generating of the route guidance image includes: 
determining that at least one object obstructs a guide point on the driving route in the extracted region of interest;
upon response to the determining, removing a partial area corresponding to the at least one object from the extracted region of interest, 
detecting a first feature point of one area in which the at least one object is displayed and a second feature point corresponding to the first feature point of the region of interest from a street view image corresponding to a current position of the vehicle, and 
acquiring, from the street view image, an image from which the at least one object is removed by matching the first feature point and the second feature point with each other and restoring the removed partial area using the acquired image, wherein the second feature point is matched with the first feature point by rotating, translating or scaling the second feature point, to correct a difference in view points between the region of interest and the street view image.  

10. (Original) The route guidance method according to claim 9, wherein the region of interest is a region that corresponds to the driver gaze direction, out of the image data.  

11. (Previously Presented) The route guidance method according to claim 9, further comprising 
detecting, by the processor, the guide point on the driving route.  

12. (Previously Presented) The route guidance method according to claim 11, wherein the generating the route guidance image includes: 
determining, by the processor, at least one of a size, a shape or a position of the direction indicator based on a remaining distance from the current position of the vehicle to the guide point.  

13. (Original) The route guidance method according to claim 11, wherein the guide point includes at least one selected from the group consisting of: a forked road, an entrance/exit section, a roundabout, an intersection, and a turn point.  

14. - 15. (Cancelled)  

16. (Original) The route guidance method according to claim 9, wherein the collecting the image data includes: 
variably adjusting, by the processor, a frame rate of the image data received from the camera using current speed information of the vehicle.
  
17. (Original) A non-transitory computer readable recording medium having recorded thereon an application program, which when executed by a processor, causes the processor to perform the route guidance method according to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423